Carpenter, J.
This is a suit brought to foreclose a mortgage given by defendant John R. Dykstra and his wife, since deceased, to complainant. This mortgage was given as a part of a transaction whereby complainant exchanged a farm, upon which the mortgage is given, for a house and lot formerly owned by defendant Dykstra in the city of Grand Rapids.
It is contended that complainant defrauded Dykstra in this exchange and that the damages therefor exceeded the amount secured by the mortgage. Prom testimony taken in open court the learned trial judge decided that no fraud was committed, and he therefore gave complainant a decree for the full amount of the mortgage indebtedness. An examination of the record convinces us that he reached a correct conclusion.
The decree is therefore affirmed, with costs.
McAlvay, C. J., and Grant, Hooker, and Moore, JJ., concurred.